Plaintiff was a lessee of defendant. She occupied the upper floor of a two-family house. There was a common stairway used by tenants leading to the cellar over which the landlord had reserved control. Plaintiff, in going from her apartment to the cellar, fell from the second step from the top of the stairway and she was precipitated to the cellar floor. She charged the defendant with negligence in failing to provide proper light over the stairway, with faulty construction of the stairway and with *821failure to provide a handrail. These conditions existed in the premises when plaintiff became a tenant. She recovered a judgment in the City Court of Albany which has been affirmed by the County Court. Judgment and order unanimously affirmed on the authority of Galligan v. Druiden Beal Estate Co., Inc. (266 N. Y. 445). Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.